Title: To James Madison from Anthony Merry, 25 November 1804
From: Merry, Anthony
To: Madison, James


Sir,Philadelphia November 25th. 1804.
I have had the Honor to receive your Letter of the 22nd. Instant, inclosing a Copy of the Deposition of William Brown, Master of the Brigantine Argus of New Haven in Connecticut, stating that his Mate Joseph Trowbridge has been impressed by the Captain of His Majesty’s Sloop Busy, to which Deposition is annexed a Certificate of the Collector of New Haven, shewing that Joseph Trowbridge is a Native and Citizen of the United States; in consequence of which Documents you have requested my Intervention to procure his Release, particularly under the further Circumstances which are stated on this Subject in your Letter. I shall not fail, Sir, to use the most prompt Means that may be in my Power for complying with your Request in this Instance, by transmitting a Copy of your Letter, and of its Inclosure, to His Majesty’s Government, as well as to the Commander in Chief of His Majesty’s Naval Force in the West Indies, in case the Sloop Busy should belong to that Station.
I avail myself, Sir, of this occasion to have the Honor of acquainting you that my Return to Washington has unfortunately been retarded by a severe Indisposition which I have suffered for some Time past, but that my Recovery is now happily so far advanced as to give me Hopes of being able to undertake the Journey with Safety in a few Days. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
 